DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
                                              Response to Amendment
Amendment received on 01/21/2022 is acknowledged and entered. Claims 12-13, 15 and 21 have been canceled. Claims 1-7, 9-11, and 22-23 have been amended. New claims 24 and 25 have been added. Claims 1-7, 9-11, 16-20 and 22-25 are currently pending in the application. 

                           Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.


Claim Rejections - 35 USC § 103
Claim Rejections under 35 USC 103 have been withdrawn due to the Applicant’s amendment.
Allowable Subject Matter
Claims 1-7, 9-11, 16-20 and 22-25 are allowed.

The following is an examiner’s statement of reasons for allowance:

	As per independent claims 1, 24 and 25, the best prior art of record, Sharood et al. (US 2002/0022991 A1) in view of Culp. III (US 4,916,328), further in view of Roos (US 7,486,782 B1), further in view of Tessier et al. (US 2005/0194456 Al), further in view of Hunt et al. (US 2003/0193405 A1), and further in view of Durling et al. (US 7,693,670 B2) neither anticipates, nor, alone or combined, renders obvious as a whole the specific combination of the inventive features as recited in the amended independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance”.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/10/2022